      Case: 1:20-cv-07466 Document #: 1 Filed: 12/17/20 Page 1 of 4 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JAMES JONES,                                 )
     Plaintiff,                              )
                                             )
       v.                                    )
                                             )
SANTANDER CONSUMER USA INC.                  )
     Defendant.                              )

                                          COMPLAINT

       Plaintiff James Jones, by his counsel, Paúl Camarena, respectfully complains as follows:

                                          Introduction.

1)     The Fair Credit Reporting Act and the Fair Debt Collection Practices Act mandate that,

when a creditor or a debt collector report consumer information to a consumer reporting agency,

the creditor or debt collector must also report consumer disputes of that information. In the case

at bar, Defendant Santander Consumer USA Inc. reported information about Mr. James Jones to

consumer reporting agencies, but Defendant failed to report that Mr. Jones diputed that

information. Thus, Defendant Santander Consumer USA Inc. violated the Fair Credit Reporting

Act and the Fair Debt Collection Practices Act.

                                     Jurisdiction and Venue.

2)     Pursuant to 28 U.S.C. § 1331, United States District Courts have jurisdiction over this

case because this case arises under the laws of the United States. Pursuant to 28 U.S.C.

§ 1391(b)2), the Northern District of Illinois, Eastern Division, is the proper venue because the

Eastern Division is where a substantial part of the events and omissions giving rise to this action

occurred.
       Case: 1:20-cv-07466 Document #: 1 Filed: 12/17/20 Page 2 of 4 PageID #:2




                                               Parties.

3)     Plaintiff James Jones is a “consumer,” as that term is defined in 15 U.S.C. § 1681a(c)

and in 15 U.S.C. § 1692a(3); and James Jones resides within the Eastern Division.

4)     Defendant Santander Consumer USA Inc. is a “person” as that term is defined in 15

U.S.C. § 1681a(b) (“[t]he term ‘person’ means any individual, partnership, corporation”).

Defendant Santander Consumer USA Inc. is also a “debt collector” as that term is defined in 15

U.S.C. § 1692a(6). See Henson v. Santander Consumer USA Inc., 16-349 (U.S. S.Ct.), 01/13/17

Order Granting Writ of Certiorari only as to issue of “[w]hether a company that regularly

attempts to collect debts it purchased after the debts had fallen into default is a ‘debt collector’

subject to the Fair Debt Collection Practices Act”; Henson v. Santander Consumer USA Inc., –––

U.S. –––, 137 S.Ct. 1718, 1721, 198 L.Ed.2d 177 (2017) (noting that the Court

“did [not] agree to review” whether “Santander can qualify as a debt collector [ ] because it

regularly acts as a third party collection agent for debts owed to others” and also “didn’t agree to

address” whether Santander meets the “statutory definition of the term ‘debt collector’[that]

encompasses those engaged ‘in any business the principal purpose of which is the collection of

any debts’”). Defendant Santander Consumer USA Inc. is additionally a Corporation

incorporated in the State of Illinois and headquartered in Texas.

                                            Allegations.

5)     Since at least 2017, Defendant Santander Consumer USA has been reporting to consumer

reporting agencies that Mr. Jones defaulted on a loan.

6)     Mr. Jones has disputed the accuracy of Defendant Santander Consumer’s information

with the consumer reporting agencies; and, upon information and belief, the consumer reporting

agencies forwarded Mr. Walker’s disputes to Defendant.
       Case: 1:20-cv-07466 Document #: 1 Filed: 12/17/20 Page 3 of 4 PageID #:3




7)     Although Defendant Santander was aware that Mr. Jones disputed Defendant’s reported

information, upon information and belief, Defendant made the decision to continue reporting this

information without any notation of the dispute.

8)     “Because [Defendant] failed to report to a credit reporting agency that the debt is

disputed, the plaintiff[ ] suffered a real risk of financial harm caused by an inaccurate credit

rating.” Evans v. Portfolio Recovery, 889 F.3d 337, 345 (2018) (citation and internal quotations

omitted).

                                         Causes of Action.

                                           Count One
                    Fair Credit Reporting Act - 15 U.S.C. § 681s-2(b)(1)(D).

9)     The Fair Credit Reporting Act, in 15 U.S.C. § 681s-2(b)(1)(D), states that, “[a]fter

receiving notice [ ] of a dispute with regard to the completeness or accuracy of any information

provided by a person to a consumer reporting agency, the person shall[, ] if the investigation

finds that the information is incomplete or inaccurate, report those results.” Hence, “[i]f a

consumer disputes the accuracy of credit information, the FCRA requires furnishers to report that

fact when reporting the disputed information.” Gorman v. Wolpoff & Abramson, LLP, 584 F.3d

1147, 1162 (9th Cir. 2009). Further, “after receiving notice of dispute, a furnisher’s decision to

continue reporting a disputed debt without any notation of the dispute presents a cognizable

claim under § 1681s-2(b).” Id., citing Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d

142, 150 (4th Cir. 2008).

10)    Defendant Santander willfully violated 15 U.S.C. § 681s-2(b)(1)(D) by making the

decision to continue reporting the disputed debt without any notation of Mr. Jones’ dispute.
       Case: 1:20-cv-07466 Document #: 1 Filed: 12/17/20 Page 4 of 4 PageID #:4




                                           Count Two
                   Fair Debt Collection Practices Act - 15 U.S.C. § 1692e(8).

11)    The Fair Debt Collection Practices Act, in 15 U.S.C. § 1692e(8), prohibits debt collectors

from “fail[ing] to communicate that a disputed debt is disputed.” “Despite receiving [disputes],

[Defendant] still reported plaintiff[’s] debts to credit reporting agencies without noting that the

debt amounts were disputed. This is a clear violation of the statute.” Evans v. Portfolio, 889

F.3d 337, 346 (2018).

12)    Defendant Santander violated 15 U.S.C. § 1692e(8) by reporting plaintiff’s debt to credit

reporting agencies without noting that the debt was disputed.

                                         Prayer for Relief.

       WHEREFORE, James Jones prays that this Court hold a trial by jury and enter judgment

in his favor (and against Defendant Santander) for his actual and statutory damages, and his

reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1681n(a) and 15 U.S.C. § 1692k.

       Respectfully submitted,
       Plaintiff’s, James Jones’, Counsel
       North & Sedgwick, L.L.C.
by:    /s/ Paúl Camarena                    .




       Paúl Camarena, Esq.
       500 So. Clinton, No. 132
       Chicago, IL 60607
       paulcamarena@paulcamarena.com
       (312) 493-7494
